Title: To George Washington from Robert Morris, 3 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Marine Office December 3rd 1782
                        
                        Captain Turner Commissary of Marine Prisoners informs me that he has made two written Applications to Mr
                            Skinner the late Commissary General of Prisoners for a general Return and every official Paper respecting his Department,
                            and has very good Reason to beleive that one if not both of his Letters have been received.
                        To these Applications he says no Answer has been received, and that Mr Skinner considers himself as
                            accountable only to your Excellency. The Papers which Captain Turner has applied for are important towards the Arrangement
                            of his Department, and therefore I am induced to request your Excellency would direct Mr Skinner to render a faithful
                            Account of Transactions in the Marine part of his Appointment, and deliver up without Reserve all Official Papers
                            respecting it whether in his own Hands or those of His Deputies.
                        If Lieutt Colo. Smith should have in his Possession any Papers which respect Marine Prisoners I should be
                            glad to have these also transmitted to the Commissary’s Office here. With the highest Respect & Regard I have the
                            Honor to be Sir Your Excellency’s most obedient & humble Servant
                        
                            Robt Morris
                        
                    